Citation Nr: 1447779	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-11 518A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction (ED).

2.  Entitlement to service connection for a heart condition, claimed as an intraventricular conduction defect/abnormal electrocardiogram (EKG).

3.  Entitlement to service connection for tinea versicolor (ringworm).

4.  Entitlement to service connection for other skin disorder, claimed as a rash or dermatitis.

5.  Entitlement to service connection for shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 2009.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for an intraventricular conduction defect/abnormal EKG and for multiple skin disorders, including generalized rash, recurrent dermatitis, and ringworm, but granted service connection for ED and assigned an initial 0 percent (i.e., noncompensable) rating for this disability retroactively effective from February 1, 2009.

The Veteran also initiated an appeal of a more recent May 2013 RO rating decision denying service connection for shin splints, but the RO did not in response address this additional claim in a statement of the case (SOC).  The appropriate disposition in this circumstance is to remand, not merely refer, the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In March 2013, additional medical evidence pertinent to the claim of entitlement to service connection for a skin disorder was received by the RO.  This additional evidence was not accompanied by a waiver of initial review by the RO as the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. §§ 3.159(c)(2); 20.1304(c) (2014).  However, as this claim is being remanded for other necessary development, the AOJ will have opportunity to consider this additional evidence on remand.

Not only is this claim for shin splints being remanded, but so, too, are the remaining claims.

Also not this appeal was processed entirely electronically (paperless) using the Veterans Benefits Management System (VBMS).  Accordingly, all future consideration of this Veteran's claims should take into consideration the existence of this electronic record.


REMAND

The Board sincerely regrets the additional delay that will result from remanding, rather than immediately deciding, these claims, but this further development, including reexamination for additional medical comment concerning these claims, is necessary for their proper adjudication.  See 38 C.F.R. § 19.9 (2014).

The Veteran had a VA compensation (QTC) general medical examination in January 2010.  As concerning his claims for service connection for various skin conditions, including a generalized rash, dermatitis, and ringworm, the examiner did not provide any etiological findings because, although the examiner noted the presence of and treatment for multiple skin conditions during the Veteran's active duty service, no then current conditions or diagnoses affecting the Veteran's skin were apparent at the time of that examination.  Additionally, with regards to the claimed intraventricular conduction defect/abnormal EKG, the examiner found no pathology to render a diagnosis, noting that, despite the Veteran's in-service history of abnormal EKG findings, on examination in January 2010 he had a negative stress test and an EKG within normal limits.  

Despite this, during the pendency of his appeal the Veteran has submitted medical evidence of treatment for and diagnoses related to these claimed conditions.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  Specifically, he submitted treatment records from DeWitt Army Hospital from July 2009, December 2010, March 2011, April 2011, and January 2013, as well as a May 2011 dermatology clinic consultation report from Walter Reed Army Medical Center, reflecting treatment for various skin conditions with diagnoses including tinea versicolor (ringworm), contact dermatitis, and lichen planus.  

As well, he submitted July 2010 records from DeWitt Army Hospital containing ECG/EKG results showing "borderline intraventricular conduction delay."  See id.

While the Board appreciates that the January 2010 VA examiner apparently did not reach the question of the etiology of these disorders because he did not find any evidence of then current disability, it is also apparent that the Veteran has manifested current symptoms and diagnoses related to these conditions at various times throughout the pendency of his claims.  Therefore, since current evidence of disability has been demonstrated, the Board finds that reexamination of the Veteran is warranted.  See McClain, 21 Vet. App. at 321; McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, regarding his skin disorders claim, it is essential the examination occur during an active rather than inactive phase.  In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court held that VA was obligated to evaluate tinea pedis ("Athlete's foot"), so another type of skin condition, while in an active stage of the disease in order to fulfill the duty to assist.  However, that said, in Voerth v. West, 13 Vet. App. 117 (1999), the Court clarified that a new examination was warranted in Ardison because active tinea pedis was a condition that would exist for weeks or months.  On the other hand, a flare-up lasting only one or two days not only renders a new VA examination impractical, but a "person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months."  Id., at 123.  So the Court has indicated an examination during an active stage of disease is not universally warranted in all situations and circumstances, though it seemingly is in this particular instance.

Regarding his claim for an initial compensable rating for his service-connected ED, the Board sees that the last VA examination concerning this condition was the January 2010 QTC general medical examination, which was performed for purposes of determining entitlement to service connection, therefore more so concerned the etiology (i.e., cause) of this disorder rather than its severity.  As more than four years have passed since that examination, and considering that the Veteran alleged in a May 2012 statement, which he resubmitted in March 2014, that his condition has worsened considerably since that time, the Board finds that a new examination is needed reassessing the severity of this service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regards to the claim of entitlement to service connection for shin splints, in a May 2013 rating decision the RO denied this claim.  And although, in response, the Veteran submitted a timely statement in August 2013 expressing his disagreement with that decision, it appears that no subsequent SOC was ever issued concerning this additional claim.  According to the holding in Manlincon v. West, 12 Vet. App. 238, 240 (1999), in this circumstance the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  This claim is not before the Board at this time and will only be before the Board if the Veteran, in response to the SOC (once issued), also files a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this additional claim to the Board.  38 C.F.R. § 20.200.

Finally, the Veteran submitted records reflecting that he received treatment at Walter Reed and DeWitt Army Hospitals; however, it does not appear that complete records from these facilities were requested by the RO.  As medical records in the custody of the federal government are constructively of record and must be obtained, the RO/AMC should obtain all available records of any pertinent treatment from these facilities.  See 38 C.F.R. § 3.159 (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain all outstanding treatment records related to the Veteran's claims from DeWitt Army Community Hospital, Walter Reed National Military Medical Center, and any associated facilities for the period from 2009 to the present.

2.  Provide the Veteran an SOC concerning his claim of entitlement to service connection for shin splints and include citation to all relevant statutes, regulations and case law.  Also advise him of the time limit for filing a substantive appeal (VA Form 9 or equivalent statement) in response to this SOC.  38 C.F.R. § 20.302(b).  Only if he does should this claim be returned to the Board for further appellate consideration.

3.  Thereafter, schedule the Veteran for a VA dermatology examination for the purpose of determining the nature and etiology of his claimed skin disorders.  All indicated tests and studies are to be performed.

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all current dermatology disorders found to be present, i.e., tinea versicolor, contact dermatitis, lichen planus, etc.

The examiner should provide the following opinion for each separate skin disorder diagnosed on examination:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed skin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury?

In providing this opinion, the examiner should consider the service treatment records showing treatment for various skin conditions, including records dated in July 1991 (ringworm); December 1991 (rash); November 1994 (possible fungal rash); November 1995 (skin rash); February 1996 (rash); and August 1996 (skin rash diagnosed as eczema).  The examine is also directed to consider the Veteran's lay assertions in support of his claim, as well as the post-service treatment records from DeWitt Army Hospital from July 2009, December 2010, March 2011, April 2011, and January 2013, as well as a May 2011 dermatology clinic consultation report from Walter Reed Army Medical Center, reflecting treatment for various skin conditions, with diagnoses including tinea versicolor, contact dermatitis, and lichen planus.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  Schedule the Veteran for an examination with a VA cardiologist for the purpose of determining the nature and etiology of his claimed intraventricular conduction defect / abnormal EKG.  All indicated tests and studies are to be performed.

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify any current intraventricular conduction defect or abnormal EKG results found to be present, as well as any diagnoses related to such disorders.

The examiner should provide the following opinion for each diagnosed condition:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed cardiac conduction defect or other heart condition had its clinical onset during active service or is related to any in-service disease, event, or injury?

In providing this opinion, the examiner should consider the service treatment records, including records dated in December 1992 (intraventricular conduction defect); February 1993 (nonspecific intraventricular conduction delay); March 1997 (sinus bradycardia); March 1998 (sinus arrhythmia); and September 2008 (borderline EKG and incomplete branch block).  The examine is also directed to consider the post-service treatment records from DeWitt Army Hospital dated in July 2010 containing electrocardiogram results showing "borderline intraventricular conduction delay."

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5.  Schedule the Veteran for appropriate VA examination of the genitourinary system to determine the current severity of his erectile dysfunction.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  All indicated tests and studies should be performed.  

All symptoms and manifestations attributable to the Veteran's service-connected erectile dysfunction should be identified, including specifically any deformity present, in accordance with the rating criteria specified at 38 C.F.R. § 4.115b, Diagnostic Code 7522.

6.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures, including by obtaining all necessary additional information.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Then readjudicate these claims that are on appeal in light of all additional evidence.  For any claim that continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and, after they have had an opportunity to respond to it, return the file to the Board for further appellate review of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

